Citation Nr: 1704002	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case is currently under the jurisdiction of the RO in St. Petersburg, Florida.

In December 2013, the Veteran testified during a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2014, the Board remanded the issue for further development.  The case has been returned to the Board for further adjudication.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and a difficulty in establishing and maintaining effective work and social relationships; deficiencies in most areas and total social and occupational impairment was not shown.





CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD prior to December 16, 2010, have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated June 2009.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in September 2010 and December 2014.  Taken together, the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in his or her reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

August and September 2009 psychiatric notes reflect that the Veteran indicated his primary concern was to apply for disability for PTSD and an assessment noting the Veteran's complaints of depression and anxiety.  There was also a notation to rule out PTSD.  

A July 2010 psychological report from C.C. Associates reflects that the Veteran presented as angry, hyper verbal, circumstantial, and anxious with psychomotor agitation.  His mood was noted to be intense and agitated with an underlying generalized anger although at the same time he was noted to be cooperative, pleasant and respectful with the examiner.  Due to circumstances, the Veteran's evaluation was continued five days later.  He presented in a similar fashion as the prior visit but reported an increase in combat related nightmares, specifically on the night of the last assessment.  The Veteran reported that he smashed his nightstand table lamp.  The Veteran also reported feeling like he has no reason to live, nothing to look forward, and believed he would die soon; an increased feeling of discomfort with most people, anxiety, remorse, self-doubt, anger, impulsivity, and cognitive disturbances.  The Veteran reported two prior incidences of suicidal ideation and as more typical and frequent homicidal ideation.  He stated that two weeks prior to the examination he made a noose with a rope in the garage to hang himself but talked himself out of it.  The Veteran also described several incidents in which he had assaulted others causing serious injury and participation in vengeful acts against others in retaliation for perceived slights, including being verbally and physically abusive in his domestic relationships.  He also reported relationship conflicts with customers, co-workers, bosses, and former wives and his current partner of nine years.  The Veteran reported significant drug and alcohol abuse throughout the years since Vietnam but denied any use in the last five years.  The Veteran was diagnosed with intermittent explosive disorder, PTSD, and personality disorder, NOS and assigned a GAF of 45.  The examiner concluded that the Veteran was an angry, irritable, conflicted, unpredictable, moody individual who lacked insight into the impact of his behaviors on others, and although he acknowledged he was difficult and abusive he found fault with significant others holding them responsible for failed relationships.  

A September 2010 VA psychiatric evaluation reflects that the Veteran reported that since Vietnam he developed depression characterized by insomnia, loss of interest, concentration problems, some appetite disturbances, hopelessness, feelings of worthlessness, and fatigue.  He also reported two previous attempts at taking his own life by overdose.  The Veteran reported after returning from Vietnam he drank regularly for 5 years and also abused marijuana during that time.  He stated he stopped on his own and never received any treatment for his substance abuse.  The Veteran reported he was currently working part-time as an auto body mechanic.  He stated he was fired from his prior job a year ago because he got into a conflict with his boss.  He reported that he has held 30 jobs since leaving the military, most of which he was fired from due to conflicts.  The Veteran stated he has been married twice.  The first marriage lasted 24 years and was described as troubled.  He has a daughter from this marriage who he stated he has occasional contact with.  The second marriage, which the Veteran described as a very happy marriage, lasted five years and ended when his wife died.  The Veteran reported he was currently in an eight year relationship with his live-in girlfriend.  He also stated he attended church occasionally, had a few friends, and mostly worked on cars for enjoyment.  On mental status examination, the Veteran was noted to be fairly groomed, cooperative, and alert and oriented to time, place, and person.  His mood was described as stress, and his affect was somewhat restless but broad and appropriate.  His concrete thinking, abstract thinking, recall, memory, formal judgment, insight, and reliability were all noted to be good.  His attention span, concentration, and social judgment were fair.  The Veteran denied suicidal, homicidal, or paranoid ideation, and denied hallucinations.  Based on the Veteran's reported history, clinical assessment, and review of the records, the examiner stated the Veteran has developed some degree of PTSD and major depression, which the examiner stated was directly a result of the PTSD.  The examiner noted the Veteran's post-service alcohol and marijuana abuse problems and stated they could be related to his PTSD.  The examiner went on to state the Veteran's symptoms impact his emotional well-being, may have affect his first marriage, and have affected him occupationally.  Notwithstanding his chronic symptoms, the examiner also stated that the Veteran has also manifested good adaptive skills such as being free from legal problems, raising a daughter, had a happy second marriage, and for the majority of his life despite his fragmented history has been gainfully employed.  The examiner determined the Veteran met the criteria of PTSD and stated the effects of the PTSD symptoms on the Veteran's employment and overall quality of life included physical and mental health changes.  The examiner stated the Veteran was not unemployable and was capable of managing benefit payments in his own best interest.  The Veteran's prognosis was noted as fair.  The Veteran was diagnosed with PTSD, chronic, mild to moderate; major depression, recurrent, mild to moderate; alcohol abuse, in remission; and cannabis abuse, in remission.  A GAF of 70 was assigned.  

In the Veteran's March 2011 notice of disagreement, he stated that at the time of the September 2010 VA examination he felt very uncomfortable with the examiner, his wife wasn't allowed to come in with him to keep him calm, the examiner was sitting higher than him and therefore talking 'down' to him so he felt intimidated, and the examiner spent 10 minutes with him so he felt rushed.  The Veteran also reported that he was still having panic attacks, and has to count on his wife for directions because he forgets where he is going when driving, and he cannot make friends.  

A July 2011 psychology note reflects the Veteran had symptoms suggestive of mild depression such as moderate concentration difficulties, mild anhedonia, depressed mood, sleep difficulties, lack of energy, poor appetite, low self-esteem, and psychomotor agitation.  The Veteran reported two attempts to overdose immediately following his discharge but denied any attempts in the last 10 years or having any current suicidal or homicidal ideation citing his daughter and religion as deterrent factors.  He was also noted to have symptoms suggestive of PTSD, including nightmares, avoidance, hypervigilance, and detachment from others.  The Veteran stated that since separating from his previous wife he noticed a worsening in his depressive symptoms due to loneliness and more time spent thinking about his experiences in Vietnam, but the symptoms had been fairly mild over the past several years.  He also reported that he was taking an antidepressant that he found beneficial.  The Veteran described his relationship with his daughter as close, and stated that he and his third wife were separated but were reuniting.  

During the Veteran's December 2013 Board hearing, he indicated that his PTSD symptoms had worsened since his last VA examination in September 2010.  Specifically the Veteran stated that his nightmares, sweating, irritability, and
anxiety had increased, while his ability to focus had decreased.  He also reported
that his group counseling sessions increased his symptoms.  As a result, the Veteran was scheduled for a new VA PTSD examination to assess his symptoms.  

In January 2014, the Veteran checked himself into The C., Inc seeking an assistance with his disability claim.  The Veteran reported that his current stressors were relationship problems.  He reported his symptoms as nightmares, flashbacks, intrusive thoughts, night sweats, depressed mood, poor concentration, poor memory, low frustration tolerance, guilt, shame, and feeling hostile.  The Veteran stated he was currently being treated effectively with Citalopram through the VA.  On mental status examination, the Veteran was noted to have an appropriate appearance, cooperative behavior, anxious affect, depressed mood, hyperverbal and pressured speech, tangential thought process, and poor short term memory.  There were no perceptual disturbances or delusions noted.  His judgment, insight, and impulse control were listed as good and his coping skills were fair.  The Veteran again denied any suicidal, homicidal, or assaultive ideations or past attempts with the exception of suicidal ideation, reporting that he had 3 prior attempts.  He reported being married 3 times, being bonded with his daughter, and having a supportive social network.  The Veteran also stated that he built hot rods recreationally.  The Veteran was discharged the same day with no further referrals as he was not interested in counseling, did not meet any criteria that required additional services at the time, and he was receiving services through the Ocala, FL VA clinic.  The admission and discharge diagnoses were intermittent explosive disorder, PTSD, and Personality disorder, NOS as previously established.

At a September 2014 VA PTSD examination, the examiner noted a diagnosis of PTSD and cannabis use disorder.  The Veteran reported having two friends that were supportive and that he enjoyed fixing old vehicles.  The examiner noted the Veteran's current stressors to be related to his recent hospitalization and reported seizure.  The examiner stated the Veteran's symptoms of re-experiencing can be attributed to his PTSD, however disturbances in mood and/or increased arousal could be due to either disorder.  On observation, the Veteran was dressed casually but appropriately and grooming was good.  His affect was appropriate and friendly, his mood was euthymic, speech was normal, thought processes were logical and goal-directed.  There was no evidence of psychosis or delusional beliefs were detected, and the Veteran denied suicidal or homicidal ideation.  The Veteran reported feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, and problems with concentration.  The examiner reported depressed mood as the symptom that actively applied to the Veteran's diagnoses.  Other PTSD symptoms noted by the examiner were nightmares, avoidance of crowds, persistent negative beliefs/expectations about oneself, others or the world, intermittent persistent negative emotional state, irritability/anger, hypervigilance, and difficulties with concentration.  Regarding detachment, the examiner noted that the Veteran has relationships but otherwise avoids others.  The Veteran denied restricted range of affect, anhedonia, and persistent, distorted cognitions about the cause or consequences.  He did not report flashbacks or reckless or self-destructive behavior.  The examiner concluded the Veteran, per DSM-IV, met the diagnoses for PTSD and Cannabis Abuse/Dependence, and assigned a GAF score of 65.  As to whether it is possible to differentiate what symptoms are attributable to each diagnosis the examiner stated that symptoms of re-experiencing can be attributed to his PTSD, however disturbances in mood and/or increased arousal could be due to either disorder.  The examiner found the severity of the Veteran's symptoms demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally able to function satisfactorily, with normal routine behavior, self-care, and conversation.  

VA is not required to find the presence of all, most, or even some of the enumerated symptoms in the General Rating Formula for Mental Disorders to assign a particular rating.  The decision should focus on the social and occupational impairment resulting from the symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Sellers v. Principi, 372 F.3d 1318 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record reflects that the frequency, duration, and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with reduced reliability, and productivity.  Therefore, a 50 percent rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Specifically, the psychiatric disability has been manifested by depressed mood, sleep impairment, anxiety, difficulty concentrating, social isolation, difficulty in establishing work and social relationships, impaired impulse control, and irritability or outbursts of anger.  While the Veteran may have some impaired impulse control and irritability or outbursts of anger, the totality of his symptoms more nearly approximates occupational and social impairment with reduced reliability, and productivity.  Additionally, the Board notes that while the Veteran reported self-isolation in the form of avoidance of crowds and an inability to make friends, he reported a close relationship with his daughter, having two friends that are supportive of him, and possible reunification with his third wife.  The Veteran also occasionally attends church and enjoys fixing old cars as a hobby.

The Board finds that the criteria for a rating greater than 50 percent were not met at any time during the appeal period.  The Board finds that the evidence of record does not show that the psychiatric symptomatology resulted in occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively or other symptoms approximating such level of disability.  More specifically, while he experienced some of these criteria, the Veteran did not demonstrate deficiencies in most areas, such as at work, school, family relations, judgment, thinking, or mood.  Thus, a 70 percent rating is now warranted.  Moreover, since there is no evidence that the Veteran's symptoms produce total social and occupational impairment, the highest rating of 100 percent is not warranted.  

Finally, it has been held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected PTSD or other service-connected disabilities prevent him from obtaining and maintaining gainful employment.  Rather, in a November 2009 correspondence, the Veteran reported he had secured employment in October 2009 but became ill 3 days after he began working and was admitted to the hospital for a week.  He stated that when he then returned to work they had hired another person in the position.  The Veteran is not service-connected for the condition for which he was hospitalized.  The Veteran was terminated from his prior job in March 2009 because he refused to perform a portion of his duties and walked off the job site.  Lastly, the Board notes that neither the Veteran's treatment records nor any of the VA examiners have found that the Veteran's service-connected disabilities render the Veteran unable to secure or maintain a substantially gainful employment.  Indeed, the most recent VA examiner found him to be employable.

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's PTSD disability is adequately compensated by the assigned disability ratings.  His reported symptoms are all encompassed by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, ___ Vet. App. ___, No. 14-3390, 2016 WL 747304  (Vet. App. Feb. 26, 2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) on a collective basis is not warranted in this case.

Here, the schedular ratings are adequate.  Evaluations in excess of the one assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder in that the ratings are intended to compensate for exactly the symptoms the Veteran has reported.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An initial disability rating of 50 percent, but no higher, for PTSD is granted, subject to governing regulations applicable to the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


